Morphy, J.
The appellee has prayed for the dismissal of this appeal, on the ground that he has not been cited. The record has been on file in this court since the 20th November, 1839, without any return of the service of a citation. On the day of the trial in this court the appellant filed a sworn declaration of A. D. Doriocourt, in which he states, that on examining the old docket of the Court of Probates, he finds an entry made on the 2d of July, 1839, showing that certain charges were made for filing a petition of appeal and order, for making a copy of the same, for a set of citations, &c. He further declares that these charges are generally made by him after the copies are issued, &c. Even were this paper to be considered as evidence, it only renders it probable that a citation of appeal was issued in the case, but does in no manner show any service of one on the appellee.

Appeal dismissed.